Exhibit 10.1

Brighthouse Financial, Inc.

2017 Stock and Incentive

Compensation Plan

(Effective August 9, 2017)



--------------------------------------------------------------------------------

Brighthouse Financial, Inc. 2017 Stock and Incentive Compensation Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment of the Plan. Brighthouse Financial, Inc., a Delaware
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Brighthouse Financial, Inc. 2017 Stock and
Incentive Compensation Plan (hereinafter referred to as the “Plan”), as set
forth in this document.

The Plan permits the grant of Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, and Stock-Based Awards.

The Plan shall become effective on the date the Plan is approved by the Board of
Directors (the “Effective Date”) and shall remain in effect as provided in
Section 1.3 hereof.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company and Affiliates by linking the personal
interests of the Participants to those of the Company’s shareholders, and by
providing Participants with an incentive for strong performance.

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent.

1.3 Duration of the Plan. The Plan shall commence as of the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Committee or the Board to amend or terminate the Plan at any time
pursuant to Article 16 herein, until the earlier of (i) the tenth anniversary of
the Effective Date, or (ii) all Shares subject to the Plan have been
distributed, purchased or acquired according to the Plan’s provisions.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meaning set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

  2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act, with reference to the
Company, and shall also include any corporation, partnership, joint venture,
limited liability company, or other entity in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the total combined Voting Power
of such corporation or of the capital interest or profits interest of such
partnership or other entity.

 

  2.2 “Award” means, individually or collectively, a grant under this Plan of
NQSOs, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, or Stock-Based Awards, in each case
subject to the terms of this Plan.



--------------------------------------------------------------------------------

  2.3 “Award Agreement” means either (i) a written agreement entered into by the
Company or an Affiliate and a Participant setting forth the terms and provisions
applicable to Awards granted under this Plan; or (ii) a written statement issued
by the Company or an Affiliate to a Participant describing the terms and
provisions of such Award. In either case, the writing may take electronic form.

 

  2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.5 “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  2.6 “Cash-Based Award” means an Award granted under Article 10 herein, the
value of which is denominated in cash as determined by the Committee and which
is not any other form of Award described in this Plan.

 

  2.7 “Cause” means: (i) a Participant’s conviction or plea of nolo contendere
to a felony; or (ii) an act of dishonesty or misconduct on a Participant’s part
that results or is believed likely to result in material damage to the Company’s
business or reputation; or (iii) a material violation by a Participant of
Company Policy, the Agreement to Protect Corporate Property or any other
employment obligation or standard of conduct that has been communicated to the
Participant where such violation played a role in the Company’s decision to
terminate the Participant.

 

  2.8 “Change of Control” shall occur if any of the following events occur after
the Effective Date:

 

  (i) Any Person acquires (other than directly from the Company) Beneficial
Ownership, directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined Voting Power of the Company’s
securities;

 

  (ii) Within any twenty-four (24) month period, the individuals who were
Directors of the Company at the beginning of such period (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board of
Directors or the Board of Directors of any successor to the Company; provided,
that any Director elected or nominated for election to the Board by a majority
of the Incumbent Directors then still in office shall be deemed to be an
Incumbent Director for purposes of this Section 2.8(ii); provided, further,
notwithstanding the foregoing, that no individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of Directors of the Company or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of any agreement intended to avoid or settle
any such election contest or solicitation of proxies or consents, shall be
considered an Incumbent Director for purposes of this Section 2.8(ii); or

 

2



--------------------------------------------------------------------------------

  (iii) The shareholders of the Company approve a merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Company which is consummated (a “Corporate Event”), and
immediately following the consummation of which the shareholders of the Company
immediately prior to such Corporate Event do not hold, directly or indirectly, a
majority of the Voting Power of (i) in the case of a merger or consolidation,
the surviving or resulting corporation, (ii) in the case of a share exchange,
the acquiring corporation, or (iii) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the relevant Corporate Event, holds more than thirty
percent (30%) of the consolidated assets of the Company immediately prior to
such Corporate Event.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the combined Voting Power of the Company’s
securities as a result of acquisition of Voting Securities by the Company which,
by reducing the number of Voting Securities outstanding, increases the
proportional number of securities over which such Person has Beneficial
Ownership; provided, that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such share acquisition by the Company, the Subject
Person becomes the Beneficial Owner of any additional securities that increase
the then outstanding combined Voting Power of the Company’s securities
Beneficially Owned by such Subject Person, then a Change of Control shall occur.

 

  2.9 “Change of Control Price” means the highest price per share of Shares
offered and accepted in conjunction with any transaction resulting in a Change
of Control (as determined in good faith by the Committee if any part of the
offered price is payable other than in cash) or, in the case of a Change of
Control occurring solely by reason of a change in the composition of the Board,
the highest Fair Market Value of the common stock on any of the thirty
(30) trading days immediately preceding the date on which a Change of Control
occurs.

 

  2.10 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto.

 

  2.11 “Committee” means the Compensation Committee of the Board of Directors,
or any other duly authorized committee of the Board appointed by the Board to
administer the Plan, or the Board.

 

  2.12 “Company” means Brighthouse Financial, Inc., a Delaware corporation, and
any successor thereto as provided in Article 17 herein.

 

3



--------------------------------------------------------------------------------

  2.13 “Constructively Terminated” means, unless otherwise specified by the
Committee in the Award Agreement, a voluntary termination of employment by an
Employee within ten (10) business days after any of the following actions by the
Company, Affiliate, or person acting on behalf of either:

 

  (i) Requiring the Employee without his/her consent to be based as his/her
regular or customary place of employment at any office or location more than
fifty (50) miles from the location at which the Employee performed his/her
duties immediately prior to the Change of Control, or in a state other than the
one in which the Employee performed his/her duties immediately prior to the
Change of Control, in each case except for travel reasonably required in the
performance of the Employee’s responsibilities;

 

  (ii) In the case of an Employee, a material reduction in the Employee’s target
cash compensation opportunity below the opportunity in effect at the time of a
Change of Control; or

 

  (iii) Other than an unintentional payroll error in the normal course, in the
case of an Employee, failing to pay the Employee’s base salary, other wages, or
employment-related benefits as required by law.

 

  2.14 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.15 “Effective Date” means August 9, 2017.

 

  2.16 “Employee” means any employee of the Company or an Affiliate. Directors
who are not otherwise employed by the Company or an Affiliate shall not be
considered Employees under this Plan. For greater clarity, and without limiting
the generality of the foregoing, individuals described in the first sentence of
this definition who are foreign nationals or are employed outside of the United
States, or both, are Employees and may be granted Awards on the terms and
conditions set forth in the Plan, or on such other terms and conditions as may,
in the judgment of the Committee, be necessary or desirable to further the
purposes of the Plan.

 

  2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  2.18 “Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the National
Association of Securities Dealers Automated Quotations or other established
stock exchange (or exchanges) on the applicable date, the preceding trading day,
the next succeeding trading day, or an average of trading days, as determined by
the Committee in its discretion. Such definition(s) of FMV shall be specified in
each Award Agreement and may differ depending on whether FMV is in reference to
the grant, exercise, vesting, settlement, or payout of an Award. If, however,
the accounting standards used to account for equity awards granted to
Participants are substantially modified subsequent to the Effective Date of the
Plan, the Committee shall have the ability to determine an Award’s FMV based on
the relevant facts and circumstances. If Shares are not traded on an established
stock exchange, FMV shall be determined by the Committee based on objective
criteria.

 

4



--------------------------------------------------------------------------------

  2.19 “Fiscal Year” means the year commencing on January 1 and ending
December 31 or other time period as approved by the Committee.

 

  2.20 “Grant Price” means the price against which the amount payable is
determined upon exercise of an SAR.

 

  2.21 “Insider” shall mean an individual who is, on the relevant date, an
“executive officer,” as defined under the Exchange Act and Rule 3b-7 (17 C.F.R.
Section 240.3b-7), or an “officer” as defined under Section 16 of the Exchange
Act and Rule 16a-1 (17 C.F.R. Section 240.16a-1), or any successor to such rules
under the Exchange Act, as determined by the Company.

 

  2.22 “MetLife” shall mean (i) MetLife, Inc., any of its successors, and its
affiliates under the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act, (ii) any corporation, partnership,
joint venture, limited liability company, or other entity in which MetLife,
Inc., any of its successors, or any of its affiliates, owns, directly or
indirectly, at least fifty percent (50%) of the total combined Voting Power of
such corporation or of the capital interest or profits interest of such
partnership or other entity, (iii) the MetLife Policyholder Trust (or any
person(s) who would otherwise be described herein solely by reason of having the
power to control the voting of the shares held by that trust), or (iv) any
employee benefit plan (including an employee stock ownership plan) sponsored by
any Person within items (i), (ii), or (iii) of this definition of MetLife.

 

  2.23 “Nonqualified Stock Option” or “NQSO” means an Option to purchase Shares,
granted under Article 6 herein, which is not intended to be an incentive stock
option within the meaning of Section 422 of the Code or that otherwise does not
meet such requirements.

 

  2.24 “Option” means the conditional right to purchase Shares at a stated
Option Price for a specified period of time in the form of a Nonqualified Stock
Option subject to the terms of this Plan.

 

  2.25 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

 

  2.26 “Participant” means an Employee or who has been selected to receive an
Award, or who has an outstanding Award granted under the Plan.

 

  2.27 “Performance-Based Compensation” means compensation under an Award that
is granted in order to provide remuneration solely on account of the attainment
of one or more Performance Goals under circumstances that are intended to
satisfy the requirements of Section 162(m) of the Code for performance-based
compensation.

 

  2.28 “Performance Goal” means a performance criterion selected by the
Committee for a given Award for purposes of Article 11 based on one or more of
the Performance Measures.

 

5



--------------------------------------------------------------------------------

  2.29 “Performance Measures” means measures as described in Article 11, the
attainment of one or more of which shall, as determined by the Committee,
determine the vesting, conditions necessary for payment to be due, or value of
an Award to an Insider that are designated to qualify as Performance-Based
Compensation.

 

  2.30 “Performance Period” means the period of time during which the assigned
performance criteria must be met in order to determine the degree of payout
and/or vesting with respect to an Award.

 

  2.31 “Performance Share” means an Award granted under Article 9 herein and
subject to the terms of this Plan, denominated in Shares, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.

 

  2.32 “Performance Unit” means an Award granted under Article 9 herein and
subject to the terms of this Plan, denominated in units, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.

 

  2.33 “Period of Restriction” means the period when an Award of Restricted
Stock or Restricted Stock Unit is subject to forfeiture based on the passage of
time, the achievement of performance criteria, and/or upon the occurrence of
other events as determined by the Committee, in its discretion.

 

  2.34 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof; provided, however, that “Person”
shall not include (i) the Company or any Affiliate or (ii) any employee benefit
plan (including an employee stock ownership plan) sponsored by the Company or
any Affiliate.

 

  2.35 “Restricted Stock” means an Award of Shares subject to a Period of
Restriction, granted under Article 8 herein and subject to the terms of this
Plan.

 

  2.36 “Restricted Stock Unit” means an Award denominated in units subject to a
Period of Restriction, granted under Article 8 herein and subject to the terms
of this Plan.

 

  2.37 “Share” means a share of common stock of the Company, $.01 par value per
Share.

 

  2.38 “Stock Appreciation Right” or “SAR” means the conditional right to
receive the difference between the FMV of a Share on the date of exercise over
the Grant Price, pursuant to the terms of Article 7 herein and subject to the
terms of this Plan.

 

  2.39 “Stock-Based Award” means an equity-based or equity-related Award granted
under Article 10 herein and subject to the terms of this Plan, and not otherwise
described by the terms of this Plan.

 

6



--------------------------------------------------------------------------------

  2.40 “Voting Power” shall mean such number of Voting Securities as shall
enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company.

 

  2.41 “Voting Securities” shall mean all securities entitling the holders
thereof to vote in an annual election of directors of a company.

Article 3. Administration

3.1 General. The Committee and its delegates shall be responsible for
administering the Plan. The Committee may employ attorneys, consultants,
accountants, agents, and other individuals, any of whom may be an Employee, and
the Committee, the Company, and its officers and Directors shall be entitled to
rely upon the advice, opinions, or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Committee and its
delegates shall be final, conclusive, and binding upon the Participants, the
Company, and all other interested parties.

3.2 Authority of the Committee. The Committee shall have full discretionary
power to interpret the terms and the intent of the Plan and any Award Agreement
or other agreement ancillary to or in connection with the Plan, to determine
eligibility for Awards, and to adopt such rules, regulations, and guidelines for
administering the Plan as the Committee may deem necessary or proper. Such
authority shall include, but not be limited to, selecting Award recipients,
establishing all Award terms and conditions and, subject to Article 15, adopting
modifications and amendments, or subplans to the Plan or any Award Agreement,
including, without limitation, any that are necessary or appropriate to comply
with the laws or compensation practices of the countries and other jurisdictions
in which the Company and Affiliates operate.

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more Directors or officers of the Company or its Affiliates, any of its
duties or powers as it may deem advisable; provided, however, that the Committee
may not delegate any of its non-administrative powers with respect to Awards
intended to be Performance-Based Compensation; and provided further, that any
such delegate shall report periodically to the Committee regarding the nature
and scope of the Awards granted pursuant to the authority delegated pursuant to
this Section 3.3. Subject to the terms of the previous sentence, the Committee
may delegate to any individual(s) such administrative duties or powers as it may
deem advisable. By approving this Plan as drafted, the Committee hereby
delegates each of is its administrative powers under this Plan to the officer
who is Head of Compensation and Benefits at the Company.

Article 4. Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares Available for Awards. Subject to adjustment as provided in
Section 4.2 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be seven million (7,000,000) (such total
number of Shares, including those resulting from adjustments authorized under
the Plan, the “Total Share Authorization”). Any Shares issued in connection with
any Award shall be counted against the limit as one (1) Share for every one
(1) Share issued. The maximum aggregate number of Shares that may be granted in
the form of Nonqualified Stock Options shall be equal to the Total Share
Authorization.

 

7



--------------------------------------------------------------------------------

Awards that are not settled in Shares shall not reduce any of the Total Share
Authorization. If any Stock Option or Stock Appreciation Right granted under
this Plan expires, terminates or is canceled for any reason without having been
exercised in full, the number of Shares underlying such unexercised Stock Option
or any unexercised Stock Appreciation Right shall again be available for the
purposes of Awards under this Plan. If any Shares of Restricted Stock,
Performance Shares, Performance Units, Restricted Stock Units or Stock Units
awarded under this Plan to a Participant are forfeited or repurchased by the
Company for any reason, the number of forfeited or repurchased Shares of
Restricted Stock, or Shares underlying any Performance Share, Performance Unit,
Restricted Stock Unit, Stock Unit or other Stock-Based Award shall again be
available for the purposes of Awards under this Plan.

Notwithstanding anything else herein, (i) the total number of Options, Stock
Appreciation Rights or other Stock-Based Award (subject to exercise) that have
been exercised, regardless of whether any of the Shares underlying such Awards
are not actually issued to the Participant as the result of a net settlement,
(ii) any Shares used to pay any exercise price on any Award granted under the
Plan that is subject to exercise (including, without limitation, any Options,
Stock Appreciation Rights or other Stock-Based Awards (subject to exercise)) and
(iii) any Shares used to satisfy tax withholding obligation with respect to any
and all Awards granted under the Plan, shall in each case be counted against the
Total Share Authorization and shall no longer be available for purposes of
granting Awards under this Plan. In addition, Shares repurchased by the Company
on the open market using proceeds from the exercise of any Award shall not
increase the Total Share Authorization available for future grant of Awards
hereunder.

The maximum number of Shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional Shares or credited as Restricted Stock or Restricted Stock
Units. The Shares available for issuance under the Plan may be authorized and
unissued Shares or treasury Shares.

Unless and until the Committee determines that an Award to an Insider shall not
be designed to qualify as Performance-Based Compensation, the following limits
(“Award Limits”) shall apply to grants of Awards to Insiders under the Plan:

 

  (a) Options and SARs: The maximum aggregate number of Shares that may be
granted in the form of Options or Stock Appreciation Rights, pursuant to any
Award granted in any one Fiscal Year to any one Participant, shall be two
million (2,000,000).

 

  (b) Restricted Stock/Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock/Restricted Stock Units granted in any one
Fiscal Year to any one Participant shall be one million (1,000,000).

 

  (c) Performance Shares/Performance Units: The maximum aggregate Award of
Performance Shares or Performance Units that a Participant may receive in any
one Fiscal Year shall be one million (1,000,000) Shares, or equal to the value
of one million (1,000,000) Shares determined as of the date of vesting or
payout, as applicable.

 

  (d) Cash-Based Awards: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Fiscal Year may
not exceed ten million dollars ($10,000,000) determined as of the date of
vesting or payout, as applicable.

 

  (e) Stock Awards: The maximum aggregate grant with respect to Awards of
Stock-Based Awards in any one Fiscal Year to any one Participant shall be one
million (1,000,000).

 

8



--------------------------------------------------------------------------------

4.2 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, extraordinary
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of securities,
exchange of securities, dividend in kind, or other like change in capital
structure or distribution (other than normal cash dividends) to shareholders of
the Company, or any similar corporate event or transaction, the Committee, in
order to prevent dilution or enlargement of Participants’ rights under the Plan,
shall substitute or adjust, as applicable, the number and kind of Shares that
may be issued under the Plan, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Award Limits, the limit on issuing Awards other than Options granted
with an Option Price equal to at least the FMV of a Share on the date of grant
or Stock Appreciation Rights with a Grant Price equal to at least the FMV of a
Share on the date of grant, and any other value determinations applicable to
outstanding Awards or to this Plan. The Committee shall also make appropriate
adjustments in the terms of any Awards under the Plan to reflect, or related to,
such changes or distributions and may modify any other terms of outstanding
Awards, including modifications of performance criteria and changes in the
length of Performance Periods. The determination of the Committee as to the
foregoing adjustments, if any, shall be final, conclusive, and binding on
Participants under the Plan. To the extent such adjustment affects Awards to
Insiders intended to be Performance-Based Compensation, they shall be prescribed
in a form that meets the requirements of Code Section 162(m) for deductibility.

Subject to the provisions of Article 15 and any applicable law or regulatory
requirement, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance, assumption, substitution,
or conversion of Awards under this Plan in connection with any such corporate
event or transaction upon such terms and conditions as it may deem appropriate.
Additionally, the Committee may amend the Plan, or adopt supplements to the
Plan, in such manner as it deems appropriate to provide for such issuance,
assumption, substitution, or conversion as provided in the previous sentence.

4.3 Minimum Vesting and Period of Restriction. Notwithstanding any other
provision of the Plan to the contrary, with respect to any Award of Restricted
Stock, Restricted Stock Units Performance Shares, Performance Units, or other
Stock-Based Award which by its terms does not require the recipient of the Award
to pay a per share exercise price or purchase price equal to the Fair Market
Value of the underlying Shares at the grant date (collectively, “Full-Value
Awards”), (i) the Period of Restriction with respect to any such Award of
Restricted Stock, Restricted Stock Units or other Stock-Based Award, (ii) the
Performance Period with respect to any such Award of Performance Shares or
Performance Units and (iii) the vesting period with respect to any such Other
Stock-Based Award that is payable in Shares shall be no less than (A) one (1)
year, if the lapsing of restrictions or vesting of the Full-Value Award is based
(in whole or in part) on the attainment of one

 

9



--------------------------------------------------------------------------------

or more Performance Goals, and (B) three (3) years, if the lapsing of
restrictions or vesting of the Full-Value Award is based solely on the continued
performance of services by the Participant (with the restrictions thereto
lapsing or the Full-Value Award becoming vested as to no more than one-third
(1/3rd) of the Shares subject thereto on each of the first and second
anniversaries of the date of grant); provided, that, subject to the terms of the
Plan, the Committee may (at the time of grant or thereafter) provide for the
earlier lapsing of restrictions or the vesting of the Full-Value Award in the
event of a Change of Control or a upon certain terminations of a Participant’s
employment as may be set forth in an Award Agreement; and provided further,
that, subject to the limitations set forth in Section 4.1, Full-Value Awards
with respect to up to five percent (5%) of the Total Share Authorization may be
granted that are not subject to the foregoing limitations.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in the Plan include all
Employees.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
or the officer who is the Head of Compensation and Benefits for the Company may,
from time to time, select from all eligible Employees, those who will be granted
Awards and shall set the nature, terms, and amount of each Award. However, with
regard to Employees who are Insiders, only the Committee may determine the
individuals eligible for an Award and use its discretion to determine the
nature, terms, and amount of each Award.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee in its
discretion.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, the conditions upon which an Option shall
become vested and exercisable, and any such other provisions as the Committee
shall determine.

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be determined by the Committee and shall be specified in the Award
Agreement. The Option Price may include an Option Price based (i) on one hundred
percent (100%) of the FMV of the Shares on the date of grant, (ii) an Option
Price that is set at a premium to the FMV of the Shares on the date of grant, or
(iii) an Option Price that is indexed to (but in no event less than 100% of) the
FMV of the Shares on the date of grant, with the index determined by the
Committee in its discretion.

6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and on the occurrence of such events, and be subject
to such restrictions and conditions, as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.

 

10



--------------------------------------------------------------------------------

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

The Option Price upon exercise of any Option shall be payable to the Company in
full in a form and method approved or accepted by the Committee in its sole
discretion subject to such rules and regulations as the Committee may establish.

Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a notification of exercise and full payment, the
Committee shall cause to be delivered to the Participant Share certificates,
evidence of book entry Shares, or other evidence of Share ownership determined
by the Company, in each case in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined or accepted by
the Committee, all payments in cash shall be paid in United States dollars.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted pursuant to this Plan as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, or restrictions under applicable laws
or under the requirements of any stock exchange or market upon which such Shares
are listed and/or traded.

6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment with the Company or
Affiliates. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

6.9 Nontransferability of Options. Except for: (1) transfers without
consideration for which the Committee may provide in a Participant’s Award
Agreement at the time of grant or otherwise, or (2) transfers of specific vested
or currently exercisable options exclusively to a former spouse under the terms
of a final divorce decree issued by a court of competent jurisdiction, each NQSO
granted under this Article 6 may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or otherwise by the Committee
consistent with this Section 6.9, all NQSOs granted to a Participant under this
Article 6 shall be exercisable during the Participant’s lifetime only by such
Participant.

6.10 Substituting SARs. Regardless of the terms of the Award Agreement, the
Committee shall have the right to substitute SARs for outstanding Options
granted to any Participant, provided that (i) the substituted SARs call for
settlement by the issuance of Shares or by the issuance of Shares or cash as
determined by the Committee in its discretion, and (ii) the terms of the
substituted SARs and economic benefit of such substituted SARs (including the
difference between the Grant Price and Fair Market Value of the Shares
associated with the SARs compared to the difference between the Option Price and
Fair Market Value of the Shares underlying the Options) are equivalent to the
terms

 

11



--------------------------------------------------------------------------------

and economic benefit of the Options being replaced, as determined by the
Committee; provided, further, that the substituted SARs shall be consistent with
the third paragraph of Section 7.1. The Committee may, based on a determination
that this Section 6.10 creates adverse accounting consequences for the Company
or otherwise, nullify this Section 6.10.

6.11 Dividends and Other Distributions. Holders of Options granted hereunder
shall not be credited with dividends, dividend equivalents, or other additional
rights or benefits on account of dividends declared or paid with respect to the
underlying Shares, except as provided in Section 4.2.

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time and upon such terms as
shall be determined by the Committee in its discretion. .

The SAR Grant Price for each grant of a SAR shall be determined by the Committee
and shall be specified in the Award Agreement. The SAR Grant Price may include a
Grant Price based on (i) one hundred percent (100%) of the FMV of the Shares on
the date of grant, (ii) a Grant Price that is set at a premium to the FMV of the
Shares on the date of grant, or (iii) is indexed to (but in no event less than
100% of) the FMV of the Shares on the date of grant, with the index determined
by the Committee, in its discretion.

The compensation payable under the SAR shall not exceed the excess of the FMV of
the Shares underlying the Options (disregarding any lapse restrictions) on the
date the SARs are exercised over the amount specified on the date of grant. The
number of Shares subject to the SARs must be fixed on or before the date of
grant, the exercise price of the SARs may not be less than the FMV of the Shares
underlying the SARs (disregarding any lapse restrictions) on the date of grant.
The terms of the SARs may not permit the deferral of compensation from the SARs
beyond the date the SARs are exercised.

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and any such other
provisions as the Committee shall determine.

7.3 Term of SAR. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion, and reflected in the Award agreement.
Except as otherwise determined by the Committee and specified in the SAR Award
Agreement, no SAR shall be exercisable later than the tenth (10th) anniversary
date of its grant.

7.4 Exercise of SARs. SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes.

7.5 Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The difference between the FMV of a Share on the date of exercise over the
Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

 

12



--------------------------------------------------------------------------------

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares of equivalent value (based on the FMV on the date of exercise of
the SAR, as defined in the Award Agreement or otherwise defined by the
Committee), in some combination thereof, or in any other form approved by the
Committee at its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth or reserved for later determination in the
Award Agreement pertaining to the grant of the SAR.

7.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with the Company or Affiliates. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

7.7 Nontransferability of SARs. Except for transfers without consideration for
which the Committee may provide in a Participant’s Award Agreement or otherwise,
each SAR granted under the Plan may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise by the Committee consistent with this
Section 7.7, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.

7.8 Other Restrictions. Without limiting the generality of any other provision
of this Plan, the Committee may impose such other conditions and/or restrictions
on any Shares received upon exercise of an SAR granted pursuant to the Plan as
it may deem advisable. This includes, but is not limited to, requiring the
Participant to hold the Shares received upon exercise of an SAR for a specified
period of time.

7.9 Dividends and Other Distributions. Holders of SARs granted hereunder shall
not be credited with dividends, dividend equivalents, or other additional rights
or benefits on account of dividends declared or paid with respect to the
underlying Shares, except as provided in Section 4.2.

Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts and upon such terms as the Committee shall
determine.

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and any such other
provisions as the Committee shall determine.

 

13



--------------------------------------------------------------------------------

8.3 Nontransferability of Restricted Stock and Restricted Stock Units. Except
for transfers without consideration for which the Committee may provide in a
Participant’s Award Agreement or otherwise, each of the Shares of Restricted
Stock and/or Restricted Stock Units granted under the Plan may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction specified in the Award Agreement
(and in the case of Restricted Stock Units until the date of delivery or other
payment), or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Award Agreement or
otherwise. All rights with respect to the Restricted Stock and/or Restricted
Stock Units granted to a Participant under the Plan shall be available during
his or her lifetime only to such Participant, except as provided in the Award
Agreement or otherwise by the Committee consistent with this Section 8.3.

8.4 Other Restrictions. The Committee shall impose, in the Award Agreement or
otherwise, such other conditions and/or restrictions on any Shares of Restricted
Stock or Restricted Stock Units granted pursuant to this Plan as it may deem
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock or each Restricted
Stock Unit, restrictions based upon the achievement of specific performance
criteria, time-based restrictions on vesting following the attainment of the
performance criteria, time-based restrictions, restrictions under applicable
laws or under the requirements of any stock exchange or market upon which such
Shares are listed or traded, or holding requirements or sale restrictions placed
on the Shares by the Company upon vesting of such Restricted Stock or Restricted
Stock Units.

To the extent deemed appropriate by the Committee subject to Section 18.5, the
Company may retain any certificates issued to represent Shares of Restricted
Stock, or Shares delivered in consideration of Restricted Stock Units, in the
Company’s possession until such time as all conditions and/or restrictions
applicable to such Shares have been satisfied or lapse and appropriate taxes are
paid. The Company may make appropriate notations in any book entry register of
the restrictions on transferability and potential for forfeiture.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend such as the
following (or legend of similar effect determined by the Committee):

The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Brighthouse Financial,
Inc. 2017 Stock and Incentive Compensation Plan, and in the associated Award
Agreement. A copy of the Plan and such Award Agreement may be obtained from
Brighthouse Financial, Inc.

8.6 Voting Rights. To the extent required by law, Participants holding Shares of
Restricted Stock granted hereunder shall be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.

 

14



--------------------------------------------------------------------------------

8.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, Shares, Restricted Stock, or Restricted Stock
Units.

8.8 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with the Company or Affiliates. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock or Restricted Stock Units issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

8.9 Payment in Consideration of Restricted Stock Units. When and if Restricted
Stock Units become payable, a Participant having received the grant of such
units shall be entitled to receive payment from the Company in cash, Shares of
equivalent value (based on the FMV, as defined in the Award Agreement at the
time of grant or otherwise by the Committee), in some combination thereof, or in
any other form determined by the Committee at its sole discretion. The
Committee’s determination regarding the form of payout shall be set forth or
reserved for later determination in the Award Agreement pertaining to the grant
of the Restricted Stock Unit.

Article 9. Performance Shares and Performance Units

9.1 Grant of Performance Shares and Performance Units. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Shares and/or Performance Units to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2 Value of Performance Shares and Performance Units. Each Performance Share
shall have an initial value equal to the FMV of a Share on the date of grant.
Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant and, to the extent the Committee establishes such
initial value with relation to the value of a Share, shall have an initial value
equal to the FMV of a Share on the date of grant. The Committee shall set
performance criteria for a Performance Period in its discretion which, depending
on the extent to which they are met, will determine, in the manner determined by
the Committee and documented in the Award Agreement, the value and/or number of
each Performance Share or Performance Unit that will be paid to the Participant.

 

15



--------------------------------------------------------------------------------

9.3 Earning of Performance Shares and Performance Units. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Shares/Performance Units shall be entitled to receive payout on the
value and number of Performance Shares/Performance Units determined as a
function of the extent to which the corresponding performance criteria have been
achieved. Notwithstanding the foregoing, the Company has the ability to require
the Participant to hold the Shares received pursuant to such Award for a
specified period of time.

9.4 Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares/Performance Units shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
the Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares/Performance Units
at the close of the applicable Performance Period. Any Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award
or reserved for later determination.

9.5 Dividends and Other Distributions. Except as provided in Section 4.2, no one
holding Performance Shares or Performance Units will receive dividends, dividend
equivalents, or other additional rights or benefits on account of dividends
declared or paid with respect to the Shares.

9.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance
Shares/Performance Units following termination of the Participant’s employment
with the Company or an Affiliate. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Shares/Performance Units issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.

9.7 Nontransferability of Performance Shares and Performance Units. Except for
transfers without consideration for which the Committee may provide in a
Participant’s Award Agreement or otherwise, each Performance Share/Performance
Unit granted under the Plan may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise by the Committee consistent with this
Section 9.7, a Participant’s rights under the Plan shall inure during his or her
lifetime only to such Participant.

Article 10. Cash-Based Awards and Stock-Based Awards

10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of
this Plan, the Committee, at any time and from time and time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.

10.2 Value of Cash-Based Awards. Each Cash-Based Award shall have a value as may
be determined by the Committee. For each Cash-Based Award, the Committee may
establish performance criteria in its discretion. If the Committee exercises its
discretion to establish such performance criteria, the number and/or value of
Cash-Based Awards that will be paid out to the Participant will be determined,
in the manner determined by the Committee, by the extent to which the
performance criteria are met.

 

16



--------------------------------------------------------------------------------

10.3 Payment in Consideration of Cash-Based Awards. Subject to the terms of
this Plan, the holder of a Cash-Based Award shall be entitled to receive payout
on the value of Cash-Based Award determined as a function of the extent to which
the corresponding performance criteria, if any, have been achieved.

10.4 Form and Timing of Payment of Cash-Based Awards. Payment of earned
Cash-Based Awards shall be as determined by the Committee and evidenced in the
Award Agreement. Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Cash-Based Awards in the form of cash or in Shares
(or in a combination thereof) that have an aggregate FMV equal to the value of
the earned Cash-Based Awards (the applicable date regarding which aggregate FMV
shall be determined by the Committee). Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

10.5 Stock-Based Awards. The Committee may grant other types of equity-based or
equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions including, but not limited to being
subject to performance criteria, or in satisfaction of such obligations, as the
Committee shall determine. Such Awards may entail the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

10.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to receive Cash-Based Awards and
Stock-Based Awards following termination of the Participant’s employment with
the Company or Affiliates. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all Awards of Cash-Based Awards and
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

10.7 Nontransferability of Cash-Based Awards and Stock-Based Awards. Except for
transfers without consideration for which the Committee may provide in a
Participant’s Award Agreement or otherwise, each Cash-Based Award and
Stock-Based Award granted under the Plan may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise by the Committee consistent with this
Section 10.7, a Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant.

Article 11. Performance-Based Compensation and Performance Measures

Notwithstanding any other terms of this Plan, the vesting, conditions for awards
to become due and payable, or value (as determined by the Committee) of each
Award other than an Option or SAR that, at the time of grant, the Committee
intends to be Performance-Based Compensation to an Insider shall be determined
by the attainment of one or more Performance Goals as determined by the
Committee in conformity with Code Section 162(m). The Committee shall specify in
writing, by

 

17



--------------------------------------------------------------------------------

resolution or otherwise, the Participants eligible to receive such an Award
(which may be expressed in terms of a class of individuals) and the Performance
Goal(s) applicable to such Awards within ninety (90) days after the commencement
of the period to which the Performance Goal(s) relate(s) or such earlier time as
required to comply with Code Section 162(m). No such Award to an Insider shall
be payable unless the Committee certifies in writing, by resolution or
otherwise, that the Performance Goal(s) applicable to the Award were satisfied.
In no case may the Committee increase the value of an Award of Performance-Based
Compensation above the maximum value determined under the performance formula by
the attainment of the applicable Performance Goal(s), but the Committee may
retain the discretion to reduce the value below such maximum.

Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the Performance Goal(s) upon which the, grant, payment or
vesting of an Award to an Insider that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures. Each Performance Measure, subject to any other provisions of this
Article 11 and the Plan and to the extent applicable, may be calculated in
accordance with generally accepted accounting principles applicable to the
Company, statutory accounting principles, or in a manner consistent with the
Company’s publicly disclosed calculation method for the specified measure. Each
Award subject to a Performance Measure will be adjusted to such method of
calculation as may be provided by the Committee in any Award Agreement or
otherwise connection with the establishment of or any evaluation of attainment
of a Performance Goal:

 

  (a) Capital targets (including but not limited to, VA target funding and risk
based capital ratios);

 

  (b) Cash flow (including but not limited to, free cash flow, gross cash flow,
statutory cash flow and return on capital measured on a consolidated basis or by
Company/Affiliate);

 

  (c) Customer satisfaction;

 

  (d) Decrease in fixed expenses;

 

  (e) Earnings before or after taxes, interest, depreciation, and/or
amortization and including/excluding capital gains and losses;

 

  (f) Earnings per share;

 

  (g) Gross or operating margins;

 

  (h) Growth of assets under management;

 

  (i) Expense targets or ratio or other expense-related target measures;

 

  (j) Net earnings or net income (before or after taxes);

 

  (k) Net sales and/or sales growth;

 

  (l) Net operating earnings;

 

  (m) Operating earnings (on a consolidated basis or by Company/Affiliate);

 

  (n) Operating earnings per share;

 

  (o) Operating efficiency (including but not limited to, decreases in operating
expense);

 

  (p) Operating return on equity;

 

  (q) Productivity ratios;

 

  (r) Ratings from rating agencies (including but not limited to, maintaining a
minimum rating or an increase in rating)

 

  (s) Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 

  (t) Revenue Growth;

 

18



--------------------------------------------------------------------------------

  (u) Share price (may include, but is not limited to, growth measures and total
shareholder return);

 

  (v) Value of new business (VNB).

Any Performance Measure(s) may be used to measure the performance of the Company
as a whole or any business unit of the Company or any individual Affiliate of
the Company or any combination thereof, as the Committee may deem appropriate,
or any of the above Performance Measures as compared to the performance of a
group of comparator companies, or published or special index that the Committee,
in its sole discretion, deems appropriate. In the Award Agreement, the Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of Performance Goal(s).

The Committee may provide in any Award Agreement or otherwise in connection with
an Award that any evaluation of attainment of a Performance Goal may include or
exclude any of the following events that occurs during the relevant period:
(a) asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (d) any reorganization and restructuring
programs; (e) extraordinary nonrecurring items, including but not limited to
those described in Accounting Standards Codification 225-20, Income Statement:
Extraordinary and Unusual Items and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year; (f) acquisitions or
divestitures; and (g) defined and publicly disclosed loss mitigation strategies
that improve Company solvency but may impact performance. To the extent such
inclusions or exclusions affect Awards to Insiders, they shall be prescribed in
a form that meets the requirements of Code Section 162(m) for deductibility.

In the event that applicable tax and/or securities laws permit Committee
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Awards to
Insiders that shall not qualify as Performance-Based Compensation, the Committee
may make such grants without satisfying the requirements of Code Section 162(m).

All Performance Measures not defined in this Plan are as defined in the
effective Form 10 filed by Brighthouse Financial, Inc. or alternatively, if the
definition of a Performance Measure is modified added or updated by later
financial statements (including but not limited to the Quarterly Financial
Statement or any equivalent), then as defined in the financial statements of the
Company (subject to any modifications made by the Committee, in its discretion,
in the resolution setting the Performance Goals for any Performance Period or in
the Award Agreement).

Article 12. Beneficiary Designation

A Participant’s “beneficiary” is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. To the extent permitted by the
Committee in the Award Agreement or otherwise, a Participant may designate a
beneficiary or change a previous beneficiary designation at such times
prescribed by the Committee by using forms and following procedures approved or
accepted by the Committee for that purpose. Except to the extent otherwise
determined by the Committee in the Award Agreement or otherwise, if no
beneficiary designated by the Participant is eligible to receive payments or
other

 

19



--------------------------------------------------------------------------------

benefits or exercise rights that are available under the Plan at the
Participant’s death then the beneficiary shall be the individual named by the
Participant as the beneficiary for their employer-provided life insurance
coverage. If there is no beneficiary for employer-provided life insurance
coverage for any reason, then the beneficiary shall be the Participant’s estate.

Notwithstanding the provisions above, the Committee may in its discretion, after
notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for beneficiary designations, or suspend the
existing beneficiary designations of living Participants or the process of
determining beneficiaries under this Article 12, or both, in favor of another
method of determining beneficiaries.

Article 13. Rights of Employees

13.1 Employment. Nothing in the Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company or an Affiliate to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company or an Affiliate.

Neither an Award nor any benefits arising under this Plan shall constitute part
of an employment contract with the Company or an Affiliate and, accordingly,
subject to the terms of this Plan, this Plan may be terminated or modified at
any time in the sole and exclusive discretion of the Committee without giving
rise to liability on the part of the Company or an Affiliate for severance
payments or otherwise except as provided in this Plan.

For purposes of the Plan, unless otherwise provided by the Committee, transfer
of employment of a Participant between the Company and an Affiliate or among
Affiliates, shall not be deemed a termination of employment. The Committee may
stipulate in a Participant’s Award Agreement or otherwise the conditions under
which a transfer of employment to an entity that is spun-off from the Company or
an Affiliate or a vendor to the Company or an Affiliate, if any, shall not be
deemed a termination of employment for purposes of an Award.

13.2 Participation. No Employee shall have the right to be selected to receive
an Award. No Employee, having been selected to receive an Award, shall have the
right to be selected to receive a future Award or (if selected to receive such a
future Award) the right to receive such a future Award on terms and conditions
identical or in proportion in any way to any prior Award.

13.3 Rights as a Shareholder. A Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.

Article 14. Change of Control

14.1 Alternative Awards. Notwithstanding Section 14.2 below, no cancellation,
acceleration of vesting, lapsing of restrictions, payment of Award, cash
settlement or other payment shall occur with respect to any Award if the
Committee reasonably determines in good faith prior to the occurrence of a
Change of Control that such Award shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted Award hereinafter
called an “Alternative Award”) by any successor as described in Article 17;
provided that any such Alternative Award must:

 

  (a) Be based on stock which is traded on an established U.S. securities
market, or that the Committee reasonably believes will be so traded within sixty
(60) days after the Change of Control;

 

20



--------------------------------------------------------------------------------

  (b) Provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;

 

  (c) Have substantially equivalent economic value to such Award (determined at
the time of the Change of Control); and

 

  (d) Have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated or Constructively
Terminated, any conditions on a Participant’s rights under, or any restrictions
on transfer or exercisability applicable to, each such Alternative Award shall
be waived or shall lapse, as the case may be.

14.2 Accelerated Vesting and Payment. Subject to the provisions of Section 14.1
or as otherwise provided in the Award Agreement, in the event of a Change of
Control, unless otherwise specifically prohibited under law or by the rules and
regulations of a national security exchange:

 

  (a) Any and all Options and SARs granted hereunder shall become immediately
exercisable; additionally, if a Participant’s employment is involuntarily
terminated for any reason except Cause within twelve (12) months following such
Change of Control, the Participant shall have until the earlier of (i) twelve
(12) months following such termination date, or (ii) the term of the Option or
SAR, to exercise such Options or SARs;

 

  (b) Any Period of Restriction and other restrictions imposed on Restricted
Stock or Restricted Stock Units shall lapse, and Restricted Stock Units shall be
immediately payable;

 

  (c) The target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, and Performance Shares (including but not limited to Awards
intended to be Performance-Based Compensation) shall be deemed to have been
fully earned based on targeted performance being attained as of the effective
date of the Change of Control:

 

  (i) The vesting of all Awards denominated in Shares shall be accelerated as of
the effective date of the Change of Control, and shall be paid out to
Participants within thirty (30) days following the effective date of the Change
of Control; and

 

  (ii) Awards denominated in cash shall be paid to Participants in cash within
thirty (30) days following the effective date of the Change of Control;

 

21



--------------------------------------------------------------------------------

  (d) Upon a Change of Control, unless otherwise specifically provided in a
written agreement entered into between the Participant and the Company or an
Affiliate, the Committee shall immediately vest and pay out all Cash-Based
Awards and Other Stock-Based Awards as determined by the Committee.

The Committee shall have the ability to unilaterally determine that all
outstanding Awards are cancelled upon a Change of Control, and the value of such
Awards, as determined by the Committee in accordance with the terms of the Plan
and the Award Agreement, be paid out in cash in an amount based on the Change of
Control Price within a reasonable time subsequent to the Change of Control;
provided, however, that no such payment shall be made on account of an Option or
SAR using a value higher than the FMV on the date of settlement. In the event
the Change in Control Price is less than or equal to the Option Price of an
Option or the Grant Price of a SAR, such Option or SAR may be canceled without
payment.

Article 15. Amendment, Modification, Suspension, and Termination

15.1 Amendment, Modification, Suspension, and Termination. The Committee or
Board may, at any time and from time to time, alter, amend, modify, suspend, or
terminate the Plan in whole or in part; provided, however, that:

 

  (a) Without the prior approval of the Company’s shareholders, Options and SARs
issued under the Plan will not be repriced, replaced, or regranted through
cancellation or by lowering the exercise price of a previously granted Option or
SAR or the grant of another Award or payment in cash in substitution of such
Options or SARs.

 

  (b) To the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the shareholders
of the Company in accordance with applicable law, regulation, or exchange
requirement.

15.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events ( other than those described in Section 4.2 hereof) affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan. To the extent such adjustment affects Awards to Insiders intended to be
Performance-Based Compensation, they shall be prescribed in a form that meets
the requirements of Code Section 162(m) for deductibility.

15.3 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award. Notwithstanding the prior sentence, any discretionary actions reserved to
the Committee under the Plan, Award Agreements and any administrative rules
documents are deemed not to adversely affect Award holder rights and do not need
written consent of the Participant.

 

22



--------------------------------------------------------------------------------

Article 16 Withholding

The Company or any Affiliate shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any Affiliate, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign (including the Participant’s FICA or other employment tax obligations or
tax penalties that can be assessed against the participant including those under
Section 409A of the Code), that the Company or any Affiliate determines is
required by law or regulation to be withheld with respect to any taxable event
arising or as a result of this Plan. The Committee may provide for Participants
to satisfy withholding requirements by having the Company withhold Shares, or
withholding taxes from other compensation available and payable to the
Participant. Alternatively, the Participant may make other arrangements for the
payment of taxes, in either case on such conditions as the Committee specifies.

Article 17. Successors

Any obligations of the Company or an Affiliate under the Plan with respect to
Awards granted hereunder, shall be binding on any successor to the Company or
Affiliate, respectively, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company or Affiliate, as
applicable.

Article 18. General Provisions

18.1 Forfeiture Events. Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with law, and for greater clarity, the Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of events in addition to any otherwise applicable vesting or
performance conditions of an Award, to the extent consistent with law. Such
events shall include, but shall not be limited to, failure to accept the terms
of the Award Agreement, termination of employment under certain or all
circumstances, violation of material Company and Affiliate policies, breach of
noncompetition, confidentiality, nonsolicitation, noninterference, corporate
property protection, or other agreement that may apply to the Participant, other
conduct by the Participant that is detrimental to the business or reputation of
the Company and Affiliates or in conditions under which the Participant is
subject to compensation recoupment under any such policy in effect from time to
time. If all or any portion of an Award granted under the Plan, or the delivery
of Shares pursuant thereto, would fail to comply with applicable law, listing
rule or other regulation, such Award may be settled in cash in the sole
discretion of the Committee.

18.2 Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

18.3 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

 

23



--------------------------------------------------------------------------------

18.4 Investment Representations. The Committee may require each Participant
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the Participant is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares or make such
other representations, warranties, or covenants that the Committee shall
determine to be necessary or appropriate to assure that the grant, terms, and/or
payment of any Award complies with applicable law.

18.5 Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis to the extent not prohibited by
applicable law or the rules of any stock exchange.

18.6 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or an Affiliate may make to
aid it in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
an Affiliate and any Participant, beneficiary, legal representative, or any
other person. Awards shall be general, unsecured obligations of the Company,
except that if an Affiliate executes an Award Agreement instead of the Company
(including, without limitation, with respect to an Award to an Employee outside
the United States or otherwise) the Award shall be a general, unsecured
obligation of the Affiliate and not any obligation of the Company. To the extent
that any individual acquires a right to receive payments from the Company or an
Affiliate, such right shall be no greater than the right of an unsecured general
creditor of the Company or Affiliate, as applicable. All payments to be made
hereunder shall be paid from the general funds of the Company or Affiliate, as
applicable, and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not intended to be subject to
ERISA.

18.7 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award Agreement. In such an instance, unless the
Committee determines to round payments up to the nearest whole Share, determines
that payment shall be made in cash, or determines otherwise, fractional Shares
and any rights thereto shall be forfeited or otherwise eliminated.

18.8 Other Compensation and Benefit Plans. Nothing in this Plan shall be
construed to limit the right of the Company or an Affiliate to establish other
compensation or benefit plans, programs, policies, or arrangements. Except as
may be otherwise specifically stated in any other benefit plan, policy, program,
or arrangement, no Award shall be treated as compensation for purposes of
calculating a Participant’s rights, accruals or benefits under any such other
plan, policy, program, or arrangement.

 

24



--------------------------------------------------------------------------------

18.9 No Constraint on Corporate Action. Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company’s or an Affiliate’s right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or
(ii) to limit the right or power of the Company or an Affiliate to take any
action which such entity deems to be necessary or appropriate.

Article 19. Legal Construction

19.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

19.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

19.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company or an Affiliate shall receive the
consideration required by law for the issuance of Awards under the Plan.

The inability of the Company or an Affiliate to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
or the Affiliate’s counsel to be necessary to the lawful issuance and sale of
any Shares hereunder, shall relieve the Company or Affiliate of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

To the extent that Code Section 409A applies to an Award under this Plan, this
Plan and all of the terms of that Award are intended to comply with Code
Section 409A and shall be interpreted accordingly.

19.4 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.

 

25